Exhibit 10.1
PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this “Agreement”), dated as of November 1, 2010, by and
between Organic Alliance, Inc., a Nevada corporation (“Seller”), and Parker
Booth (“Purchaser”).


WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, 18,819,545 shares of Seller’s common stock, par value $0.0001 (the
“Shares”), for a purchase price of $376,390.90 (the “Purchase Price”); and


WHEREAS, Purchaser has provided a loan to Seller in the original principal
amount of $605,185 (the “Debt”), as evidenced by that certain promissory note
dated August 13, 2010 (the “Promissory Note”), which Promissory Note supersedes
and replaces the Seller’s promissory note to Purchaser, dated December 10, 2009
(the “Original Note”); and


WHEREAS, the Promissory Note provides that Purchaser shall receive 2,668,747
shares of Seller’s common stock (the “Note Shares”).


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties, intending to be legally bound, hereby
agree as follows:


1. Purchase and Sale of Shares; Waiver of Right to Note Shares.
 
(a) Seller hereby issues, sells, conveys, and transfers the Shares to Purchaser,
and Purchaser hereby purchases the Shares from Seller.  As full payment of the
Purchase Price, Purchaser hereby cancels that portion of the Debt equal to the
Purchase Price.
 
(b) As an inducement for Seller to enter into this Agreement, Purchaser hereby
waives and forever relinquishes his right to receive the Note Shares (for
avoidance of doubt, the Purchaser’s right to receive shares of common stock
pursuant to the Original Note was superseded and replaced by his right to
receive the Note Shares pursuant to the Promissory Note).


2. Representations and Warranties of Seller.  Seller hereby represents and
warrants to Purchaser as follows:


(a) Authority; Binding Obligation.  Seller has the corporate power and authority
to enter into this Agreement, to perform Seller’s obligations hereunder, and to
consummate the transactions contemplated hereby.  This Agreement constitutes the
legal, valid, binding and enforceable obligation of Seller.


(b) Corporate Power.  The execution, delivery and performance by Seller of this
Agreement and the consummation by Seller of the transaction contemplated hereby
have been duly and validly authorized by all necessary corporate action on the
part of Seller.

 
 

--------------------------------------------------------------------------------

 
3. Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants to Seller as follows:


(a) Capacity; Binding Obligation.  Purchaser has the capacity to enter into this
Agreement, to perform Purchaser’s obligations hereunder, and to consummate the
transaction contemplated hereby.  This Agreement constitutes the legal, valid,
binding and enforceable obligation of Purchaser.


(b) Restricted Securities.  Purchaser understands that (a) the sale of the
Shares pursuant to this Agreement has not been registered under the Securities
Act of 1933, as amended (the “Securities Act”) by reason of an exemption from
the registration requirements of the Securities Act, (b) the Shares must be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration (and Seller has no present
intention of registering any disposition of the Shares), (c) the certificates
evidencing the Shares shall bear a legend to such effect, (d) Seller will make a
notation on its transfer books to such effect, and (e) Seller may require a
legal opinion of the Purchaser’s counsel with respect to unregistered transfers.


(c) Accredited Investor.  Purchaser is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act.


(d) Legend.  Purchaser understands that any certificates evidencing the Shares
will bear substantially the following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE STATUTES. SUCH SECURITIES MAY
NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF UNLESS
(i) A REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS
SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO OR (ii) AN EXEMPTION FROM
REGISTRATION EXISTS UNDER THE ACT (OR REGULATIONS PROMULGATED THEREUNDER) AND
APPLICABLE STATE SECURITIES LAWS AND SUCH EXEMPTION IS APPLICABLE THERETO.”


(e) Investment Purposes.  The Shares will be acquired for investment for
Purchaser’s own account, not as a nominee or agent, and not with a view to the
public resale or distribution thereof within the meaning of the federal or state
securities laws, and Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same.  Purchaser further
represents that he does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any shares of the Shares.


(f) Awareness of Seller’s Performance.  Purchaser acknowledges that: (i) he has
received and reviewed Seller’s financial statements: (a) as of and for the year
ended March 31, 2010, and (b) as of and for the three-month period ended June
30, 2010, (ii) he has received or has had full access to all the information
Purchaser considers necessary or appropriate to make an informed decision with
respect to the purchase of the Shares pursuant to this Agreement, and (iii) he
has had an opportunity to ask questions and receive answers from Seller
regarding Seller’s financial performance and to obtain additional information
(to the extent Seller possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
Purchaser or to which Purchaser had access.

 
 

--------------------------------------------------------------------------------

 
(g) Investment Decision.  Purchaser acknowledges that no federal or state agency
has made any findings or determination as to the fairness of the terms of this
transaction for investment or any recommendations or endorsement of the
Shares.  In making an investment decision, Purchaser has relied on his own
examination of Seller and the terms of the transaction, including the merits and
risks involved.


4. Indemnification.


(a) By Seller.  Seller shall indemnify, defend and hold harmless Purchaser from
and against any and all losses, liabilities, damages, deficiencies, costs or
expenses (including interest, penalties, and reasonable attorneys’ fees,
disbursements and related charges) (collectively, “Losses”) arising out of or
otherwise in respect of any inaccuracy in or breach of any representations,
warranties, covenants or agreements of Seller contained in this Agreement.


(b) By Purchaser.  Purchaser shall indemnify, defend and hold harmless Seller
from and against any and all Losses arising out of or otherwise in respect of
any inaccuracy in or breach of any representations, warranties, covenants or
agreements of Purchaser contained in this Agreement.


5. Miscellaneous.


(a) Further Assurances.  Seller and Purchaser shall cooperate fully with each
other in connection with the steps required to be taken as part of their
respective obligations under this Agreement and shall, at any time and from
time-to-time after the date hereof, upon the request of the other, do, execute,
acknowledge and deliver all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney, receipts, acknowledgments, acceptances and
assurances as may be reasonably required to satisfy and perform the obligations
of such party hereunder.


(b) Governing Law; Jurisdiction.  The validity, interpretation and effect of
this Agreement shall be governed by the laws of the State of California, without
giving effect to its principles of conflicts of laws.  All parties hereto hereby
consent to the exclusive jurisdiction of all courts in Monterey County,
California.


(c) Expenses.  Each party shall pay such party’s own expenses incurred in
connection with the preparation, execution and delivery of this Agreement and
all documents and instruments executed pursuant hereto and the consummation of
the transactions contemplated hereby and any other costs and expenses incurred
by such party.


(d) Notices.  Any notice or other communication under this Agreement shall be in
writing and shall be considered given when (i) delivered personally, (ii)
delivered electronically or by facsimile subject to telephonic or written
confirmation of receipt, (iii) one business day after being sent by a major
overnight courier for next business day delivery, or (iv) five days after being
mailed by registered air mail, to the parties at such address as a party may
specify from time to time.


(e) Entire Agreement; Amendment; Waiver.  This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof, and
supersedes all other understandings and negotiations with respect to such
subject matter.  Neither party has been induced to enter into this Agreement by,
nor is either party relying upon, any representation or warranty other than
those expressly set forth in this Agreement.  This Agreement may be amended only
in a writing signed by each party.  Any provision of this Agreement may be
waived only in a writing, which writing may be signed only by the party granting
such waiver.

 
 

--------------------------------------------------------------------------------

 
(f) Severability; Interpretation.  In the event that any provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any jurisdiction, such provision shall be ineffective as to
such jurisdiction to the extent of such invalidity, illegality or
unenforceability without invalidating or affecting the remaining provisions
hereof or affecting the validity, legality or enforceability of such provision
in any other jurisdiction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.


(g) No Third-Party Beneficiaries; Assignment.  This Agreement is for the sole
benefit of the parties hereto, and nothing herein expressed or implied shall
give or be construed to give to any person, other than the parties hereto and
their respective heirs, executors, administrators, successors and permitted
assigns, any legal or equitable rights hereunder.  Neither this Agreement nor
any of the rights and obligations of the parties hereunder may be assigned or
delegated by either party hereto without the prior written consent of the other
party, which consent will not be unreasonably withheld.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and permitted assigns.


(h) Counterparts.  This Agreement may be executed in any number of counterparts
(which may be delivered by facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


(i) Survival.  The representations, warranties, covenants and agreements of
Seller and the Purchaser contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the transaction
contemplated hereby.


[Signatures Follow]
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
Organic Alliance, Inc.
         
By:___________________
  Name: _________________  
Title: __________________
             
______________________
 
Parker Booth

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 